

116 S4656 IS: To amend title 38, United States Code, to provide for a reduction in certain loan fees for certain veterans affected by major disasters.
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4656IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a reduction in certain loan fees for certain veterans affected by major disasters.1.Reducing loan fees for certain veterans affected by major disastersSection 3729(b)(4) of title 38, United States Code, is amended—(1)by striking subparagraph (D), and inserting the following new subparagraph (D):(D)(i)The term initial loan means a loan to a veteran guaranteed under section 3710 or made under section 3711 of this title if the veteran has never obtained a loan guaranteed under section 3710 or made under section 3711 of this title.(ii)If a veteran has obtained a loan guaranteed under section 3710 or made under section 3711 of this title and the dwelling securing such loan was substantially damaged or destroyed by a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary shall treat as an initial loan, as defined in clause (i), the next loan the Secretary guarantees or makes to such veteran under section 3710 or 3711, respectively, if—(I)such loan is guaranteed or made before the date that is three years after the date on which the dwelling was substantially damaged or destroyed; and(II)such loan is only for repairs or construction, as determined by the Secretary.; and(2)in subparagraph (E), by striking if the veteran has previously obtained a loan guaranteed under section 3710 or made under section 3711 of this title and inserting that is not an initial loan.